PER CURIAM.
This court affirmed “the summary judgment in favor of Gulf and Lloyd’s as to all claims in the Deflerons’ complaint except the fraudulent-suppression claim,” as to which this court reversed the summary judgment. See Defleron v. Gulf Agency, Inc., 815 So.2d 548 (Ala.Civ.App.1999). That portion of this court’s opinion reversing the summary judgment as to the fraudulent-suppression claim has been reversed and the cause remanded by the Supreme Court of Alabama. See Ex parte Certain Underwriters at Lloyd’s of London, 815 So.2d 558 (Ala.2001). On remand to this court, and in compliance with the Supreme Court’s opinion, the judgment of the trial court is hereby affirmed in its entirety.
AFFIRMED.
All the judges concur.